 Case: 4:19-cv-02916-MTS Doc. #: 70 Filed: 12/31/20 Page: 1 of 2 PageID #: 393




                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF MISSOURI

TAMARA REAVIS,                              )
                                            )
       Plaintiff,                           )
                                            )       Case No.:     4:19-CV-02916-HEA
v.                                          )
                                            )
SAINT LOUIS COUNTY,                         )
MISSOURI, et al.                            )
                                            )
       Defendants.                          )

______________________________________________________________________________

            RECEIPT AND SATISFACTION OF PARTIAL JUDGMENT
______________________________________________________________________________


       COMES NOW Plaintiff Tamara Reavis, pursuant to § 537.095 R.S.Mo., and acknowledges

receipt of Five-Hundred and Fifty Thousand Dollars and Zero Cents ($550,000.00) paid to Tamara

Reavis on behalf of the Heirs at Law of Larry Reavis, deceased, and hereby acknowledges full and

complete satisfaction of the Partial Judgment Approving Wrongful Death Settlement against

Defendants Melinda Ferguson, Michael King, Christi Gonzalez and Katie Cora ONLY.

       Pursuant to this Court’s Partial Judgment Approving Wrongful Death Settlement of

December 23, 2020 (Doc.# 69), Plaintiff prays that Defendants Melinda Ferguson, Michael King,

Christi Gonzalez and Katie Cora ONLY shall be dismissed with prejudice, with each party to bear

its own costs and attorneys’ fees.


       Respectfully submitted this 31st day of December, 2020.




                                                1
 Case: 4:19-cv-02916-MTS Doc. #: 70 Filed: 12/31/20 Page: 2 of 2 PageID #: 394




                                              Respectfully submitted,

                                              LAUREN ALLEN, LLC

                                              /s/ Lauren Perkins Allen_____
                                              Lauren Perkins Allen, #49845
                                              2345 Grand Blvd., Ste. 1600
                                              Kansas City, Missouri 64108
                                              T: 816.877.8120
                                              F: 816.817.1120
                                              Email: lpa@laurenallenllc.com

                                              and

                                              MANDEL & MANDEL, L.L.P.

                                               /s/ Michael J. Sudekum
                                              Michael J. Sudekum, #49738MO
                                              1010 Market Street, Suite 850
                                              St. Louis, MO 63101
                                              T: (314) 621-1701
                                              F: (314) 621-4800
                                              Email: mike@mandelmandel.com
                                              ATTORNEYS FOR PLAINTIFFS




                                 CERTIFICATE OF SERVICE

       I hereby certify that on this 31st day of December, 2020, I electronically filed the foregoing
with the Clerk of the Court using the CM/ECF system which sent notification to counsel of record.

                                                      /s/ Michael J. Sudekum




                                                 2
